 
 
I 
108th CONGRESS
2d Session
H. R. 5298 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Cannon introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4, United States Code, to clarify the treatment of self-employment for purposes of the limitation on State taxation of retirement income. 
 
 
1.Clarification of treatment of self-employment for purposes of the limitation on State taxation of retirement income 
(a)In generalSection 114(b)(1)(I) of title 4, United States Code, is amended by inserting including such a plan, program, or arrangement for a self-employed individual, after section 3121(v)(2)(C) of such Code,. 
(b)ApplicationThe amendment made by this section applies to amounts received after December 31, 1995.  
 
